Citation Nr: 1610649	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  09-29 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to service-connected L5-S1 disc disease and L3-4, L4-5, and L5-SI mild disc degeneration (low back disability).

2.  Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to a service-connected low back disability.

3.  Entitlement to service connection for tingling and numbness of the hands, to include as secondary to a service-connected low back disability.  

4.  Entitlement to service connection for a respiratory disability.

5.  Entitlement to service connection for acid reflux disease.


REPRESENTATION

Veteran represented by:	The American Legion
ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to July 1987 and from February 2003 to August 2003, with additional periods in the National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  These matters were remanded in December 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Board previously remanded all of the issues on appeal in December 2013, and ordered several different types of development.  Specifically, the Board ordered that the Veteran be provided with notice regarding the requirements for proving claims of secondary service connection.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  Additionally, the Board directed the RO to verify all of the Veteran's periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA), as well as to verify whether the Veteran had active duty service in the Southwest Asia theatre of operations during the Persian Gulf War.  See 38 C.F.R. § 3.317(e)(2) (2015).  The Board also directed the RO to obtain medical opinions regarding the Veteran's claims for entitlement to service connection for diabetes mellitus, OSA, and numbness or tingling of the hands, as well as an examination and opinion with respect to the Veteran's claim for entitlement to service connection for a respiratory disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Finally, the Board found that the Veteran's claim for entitlement to service connection for acid reflux disease was inextricably intertwined with his claim for entitlement to service connection for OSA and, as such, could not be adjudicated until the remand mandates were completed and that claim was resolved.  See Harris v. Derwinski, 1 Vet. App.  180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

Upon review, the Board finds that the RO has not substantially complied with the December 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Despite the fact that the December 2013 remand specified that other development should be completed first, the RO first scheduled the Veteran for VA examination.  Examinations were scheduled for May 2014, but the Veteran did not report.  The RO then returned the case to the Board without completing any of the additional requested development described above.  However, the Veteran has asserted, through his representative, that he never received notification of the scheduled examination.  In that regard, the Board notes that the record does not include a letter notifying the Veteran of the date of the examination.  Furthermore, the examination request includes a note that there is a discrepancy as to the Veteran's correct address.  

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall, 11 Vet. App. at 271.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Id.  Accordingly, the development specified in the Board's prior remand must be conducted prior to adjudication.  The Veteran must again be afforded the opportunity for VA examination, and a copy of any letter notifying him of such examination should be associated with the claims file.  Furthermore, all additional development specified by the Board's December 2013 remand must be completed prior to any scheduled examination, and as such must be completed regardless of whether the Veteran ultimately reports to any scheduled examination.

Further, the Board finds that, while the December 2013 remand specified only that VA opinions, rather than examinations, should be obtained with respect to the Veteran's claims for entitlement to service connection for diabetes mellitus, OSA, and numbness or tingling of the hands, examinations should be conducted as well in order to get a more accurate and complete picture of the Veteran's claimed disabilities.  Additionally, the RO should also obtain a VA examination and opinion in connection with the Veteran's claim for entitlement to service connection for acid reflux disease, as the record reflects a current diagnosis and the Veteran asserts that the condition had onset during active duty service.  See McLendon, 20 Vet. App. 79.

Accordingly, the case is REMANDED for the following actions:

1.  Issue the Veteran a VCAA notice appropriate for a claim of secondary service connection, afford him and his representative an opportunity to respond, and arrange for any further development that may be suggested by any such response.  

2.  Then, to the extent possible, request verification of any dates of ACDUTRA and INACDUTRA that the Veteran attended.  The RO should prepare a summary of such dates.  All efforts to obtain these records should be fully documented.  Take any appropriate steps to obtain records from any verified periods of service.

3.  Then, verify whether the Veteran served on active duty in the Southwest Asia theatre of operations during the Persian Gulf War as defined by 38 C.F.R. 3.317(e)(2).  

The RO should document all efforts made in this regard and include a memorandum with such information in the claims file.

4.  Only after completion of the above specified development, including verification of whether the Veteran is a Persian Gulf veteran, schedule the Veteran for a VA examination to determine the current nature and etiology of his diabetes mellitus, type II.  The Veteran's claims file, to include a copy of this Remand and a complete list of all of the Veteran's dates of active duty, ACDUTRA, and INACDUTRA service, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the Veteran's service treatment records, private treatment records, and with consideration of the Veteran's lay statements regarding his symptoms, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's diabetes mellitus began in, was caused by, or is otherwise related to any period of active duty, ACDUTRA, or INACDUTRA service.  

Additionally, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current diabetes mellitus was caused or aggravated by the Veteran's service-connected low back disability, and should address the Veteran's contentions in this regard.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

5.  Only after completion of the above specified development, including verification of whether the Veteran is a Persian Gulf veteran, schedule the Veteran for a VA examination to determine the current nature and etiology of his obstructive sleep apnea.  The Veteran's claims file, to include a copy of this Remand and a complete list of all of the Veteran's dates of active duty, ACDUTRA, and INACDUTRA service, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the Veteran's service treatment records, private treatment records, and with consideration of the Veteran's lay statements regarding his symptoms, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any obstructive sleep apnea began in, was caused by, or is otherwise related to any period of active duty, ACDUTRA, or INACDUTRA service.  

Additionally, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current obstructive sleep apnea was caused or aggravated by the Veteran's service-connected low back disability, and should address the Veteran's contentions in this regard.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

6.  Only after completion of the above specified development, including verification of whether the Veteran is a Persian Gulf veteran, schedule the Veteran for a VA examination to determine the current nature and etiology of any numbness or tingling of the hands.  The Veteran's claims file, to include a copy of this Remand and a complete list of all of the Veteran's dates of active duty, ACDUTRA, and INACDUTRA service, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the Veteran's service treatment records, private treatment records, and with consideration of the Veteran's lay statements regarding his symptoms, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any numbness or tingling of the hands began in, was caused by, or is otherwise related to any period of active duty, ACDUTRA, or INACDUTRA service.  

Additionally, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any numbness or tingling of the hands was caused or aggravated by the Veteran's service-connected low back disability, and should address the Veteran's contentions in this regard.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

7.  Only after completion of the above specified development, including verification of whether the Veteran is a Persian Gulf veteran, schedule the Veteran for a VA examination to determine the current nature and etiology of his acid reflux disease.  The Veteran's claims file, to include a copy of this Remand and a complete list of all of the Veteran's dates of active duty, ACDUTRA, and INACDUTRA service, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the Veteran's service treatment records, private treatment records, and with consideration of the Veteran's lay statements regarding his symptoms, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any acid reflux disease began in, was caused by, or is otherwise related to any period of active duty, ACDUTRA, or INACDUTRA service.  

Additionally, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that acid reflux disease was caused or aggravated by the Veteran's obstructive sleep apnea.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.
A complete rationale should be provided for any opinion or conclusion expressed.

8.  Only after completion of the above specified development, including verification of whether the Veteran is a Persian Gulf veteran, schedule the Veteran for a VA examination to determine the current nature and etiology of any respiratory disability.  The Veteran's claims file, to include a copy of this Remand and a complete list of all of the Veteran's dates of active duty, ACDUTRA, and INACDUTRA service, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the Veteran's service treatment records, private treatment records, and with consideration of the Veteran's lay statements regarding his symptoms, the examiner should provide all diagnoses and provide an opinion with respect to each diagnosed disability as to whether it is at least as likely as not (50 percent probability or more) that the disability began in, was caused by, or is otherwise related to a period of active duty, ACDUTRA, or INACDUTRA service.  

If and only if the Veteran is a Persian Gulf veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran currently has a chronic disability due to respiratory symptoms that cannot be attributed to a known clinical diagnosis. 

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

9.  The Veteran must be advised of the importance of reporting to any scheduled VA examination and of the possible adverse consequences.  See 38 C.F.R. § 3.655 (2015).  A copy of any notification letter sent to the Veteran advising him of the time, date, and location of any scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If the Veteran does not report to any examination, the claims folder must indicate whether the notification letter was returned as undeliverable.

10.  After all development has been completed, re-adjudicate the claims of entitlement to service connection for diabetes mellitus, type II, entitlement to service connection for OSA, entitlement to service connection for tingling and numbness of the hands, entitlement to service connection for acid reflux disease, and entitlement to service connection for a respiratory disability.  If any benefit sought on appeal is not granted to the fullest extent, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




